This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2087

                             Ofiong Louis Sanders, petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                   Filed July 13, 2015
                                        Affirmed
                                    Chutich, Judge

                              Dakota County District Court
                               File No. 19HA-CR-12-910


Cathryn Middlebrook, Chief Appellate Public Defender, St. Paul, Minnesota; and

Kathryn J. Lockwood, Assistant State Public Defender, St. Paul, Minnesota (for
appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Amy A. Schaffer, Assistant County
Attorney, Hastings, Minnesota (for respondent)


         Considered and decided by Chutich, Presiding Judge; Connolly, Judge; and Kirk,

Judge.
                         UNPUBLISHED OPINION

CHUTICH, Judge

       Appellant challenges the denial of his postconviction petition seeking to withdraw

his guilty plea to attempted first-degree burglary. He argues that the factual basis for his

Alford plea was not accurate because it failed to establish the element of intent. Because

the factual basis was sufficient, we affirm.

                                          FACTS

       On March 13, 2012, the state filed a complaint charging appellant Ofiong Louis

Sanders with one count of first-degree burglary and two counts of interference with

privacy. The complaint alleged that on January 26, 2012, shortly before 6:00 a.m., a

woman heard movement in the living room of her apartment. She got out of bed and

entered the living room, where she saw an intruder, later identified as Sanders, wearing a

mask and staring at her. She screamed and woke her boyfriend, who ran into the living

room and saw, from the second-floor balcony, Sanders walking with a slight limp in the

middle of the street. After the couple called the police, photographs were taken of a

distinct shoe print left on the balcony railing and in the snow underneath the balcony.

       The complaint further alleged that the interference-with-privacy events occurred

on two separate occasions when Sanders was seen standing outside the ground-floor

bedroom window of another couple’s apartment. On February 8, 2012, a woman and her

husband reported that a man was standing outside their bedroom window. On March 7,

2012, the couple again reported that the same man, later identified as Sanders, was

standing outside of their bedroom window. After seeing Sanders, the husband grabbed a


                                               2
baseball bat and went outside. He saw Sanders drive his car around the apartment

building and park the car on the other side of the building. The husband confronted

Sanders about standing outside of the bedroom window, but Sanders said that he was just

getting home from work and did not know what the husband was talking about. Sanders

then entered the apartment building. Sanders was later found to be on the lease with his

parents for an apartment within the same building. The husband also recorded the license

plate number of the car. The car was registered to Sanders’s father. Police photographed

shoeprints in the snow outside of the couple’s bedroom window. After executing a

search warrant, officers found shoes in Sanders’s bedroom of the same size and tread

pattern as the shoeprints left in the snow after the burglary and interference-with-privacy

offenses.

       On August 31, 2012, Sanders agreed to enter an Alford plea of guilty to an

amended charge of attempted first-degree burglary in exchange for the state’s dismissal

of the interference-with-privacy charges and an agreed-upon prison term. On the record,

the prosecutor asked Sanders if he had reviewed the reports and evidence against him,

and Sanders acknowledged that he had. The prosecutor set forth the underlying facts for

the burglary and interference-with-privacy charges, explaining the testimony and

evidence that the state would present to the jury at trial. After each factual description,

Sanders acknowledged that the testimony and evidence described would be presented to

the jury. The prosecutor then inquired about Sanders’s previous burglary convictions and




                                            3
asked Sanders if he understood that evidence of the convictions could be presented to the

jury. Sanders responded “yes.” The prosecutor concluded with the following:

             [Prosecutor]: So, Mr. Sanders, with the evidence that’s
             contained in the case that you’ve gone over with your
             attorney, the evidence that we just discussed, would you agree
             with me that there’s a substantial likelihood that if the jury
             heard that evidence and either heard some of your prior
             record, or maybe they don’t, that’s kind of an unknown at this
             point, that there’s a substantial likelihood that you would be
             convicted at trial of attempted burglary in the first degree?

             [Sanders]: You never know who’s going to sit on the jury.

             [Prosecutor]: So you would agree with me then?

             [Sanders]: I would agree with you then.

      The district court asked Sanders if he had enough time to consider the agreement

and if he was pleading guilty to take advantage of the agreement. Sanders agreed with

both inquiries. The district court then asked Sanders, “And you feel like you understand

what Alford means and that this is the testimony the state would present? Not that you

necessarily agree with it, but that there’s a substantial likelihood if all that testimony

came in, that a jury would find you guilty of the offense?” Sanders replied, “Yes,

ma’am.” After asking Sanders whether he had any questions for the court, his attorney,

or the prosecutor, the district court accepted Sanders’s guilty plea and sentenced him to

the agreed-upon prison term.

      Sanders filed a postconviction petition on August 26, 2014, seeking to withdraw

his plea. Sanders argued that his guilty plea was invalid because the record contained no

reference to the intent element required for attempted first-degree burglary. The district



                                            4
court denied postconviction relief, determining that a strong factual basis and Sanders’s

agreement that the evidence was sufficient to establish his conviction supported the

validity and accuracy of his Alford plea. Sanders appealed.

                                     DECISION

       Sanders challenges the district court’s denial of his postconviction petition to

withdraw his Alford plea. A defendant may withdraw a guilty plea at any time if

“withdrawal is necessary to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd.

1. A manifest injustice is established if a guilty plea is invalid, which means that the plea

is not “accurate, voluntary and intelligent.” State v. Theis, 742 N.W.2d 643, 646 (Minn.

2007) (quotation omitted). While we review the district court’s ultimate decision to deny

a postconviction petition for an abuse of discretion, the validity of a guilty plea is a

question of law that we review de novo. Barnslater v. State, 805 N.W.2d 910, 913

(Minn. App. 2011).

       Sanders challenges only the accuracy of his Alford plea, arguing that it lacked an

adequate factual basis. The requirement that a plea be accurate “protects a defendant

from pleading guilty to a more serious offense than that for which he could be convicted

if he insisted on his right to trial.” State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

“Accuracy requires that the plea be supported by a proper factual basis, that there must be

sufficient facts on the record to support a conclusion that [the] defendant’s conduct falls

within the charge to which he desires to plead guilty.” State v. Iverson, 664 N.W.2d 346,

349 (Minn. 2003) (quotation omitted). “[C]areful scrutiny of the factual basis for the plea

is necessary within the context of an Alford plea because of the inherent conflict in


                                             5
pleading guilty while maintaining innocence.” Theis, 742 N.W.2d at 648-49. In addition

to the strong-factual-basis requirement, an Alford plea satisfies the accuracy requirement

when the defendant agrees that the evidence is sufficient to support a conviction. Id. at

649.

       Sanders pleaded guilty to one count of attempted first-degree burglary, in violation

of Minnesota Statutes section 609.582, subdivision 1(a) (2012). The statute provides that

“[w]hoever enters a building without consent and with intent to commit a crime, or enters

a building without consent and commits a crime while in the building,” commits first-

degree burglary if “the building is a dwelling and another person, not an accomplice, is

present in it when the burglar enters or at any time while the burglar is in the building.”

Id. A person is guilty of an attempt to commit a crime if “with intent to commit a crime,”

that person takes “a substantial step toward . . . the commission of the crime.” Minn.

Stat. § 609.17, subd. 1 (2012).

       Sanders asserts that the factual basis for his plea was inadequate because his

testimony did not establish that he had the requisite intent to commit a burglary or that he

made a substantial step toward committing a burglary. Minnesota law, however, does not

require an expression of intent where the record establishes that a defendant

acknowledged that the state had sufficient evidence to convict the defendant of the

charged crime. See State v. Ecker, 524 N.W.2d 712, 717 (Minn. 1994).

       In Ecker, the appellant challenged his guilty plea to first-degree murder, arguing

that it was inaccurate and lacked a sufficient factual basis because he failed to

acknowledge an intent to kill during his plea. Id. at 716. The supreme court concluded


                                             6
that the appellant entered a valid Alford plea and explained that “the primary problem

with [the appellant’s] argument is that Alford . . . and the cases that have followed, allow

[the appellant] to plead guilty without expressing the requisite intent so long as he

believed the state’s evidence was sufficient to convict him.” Id. at 717.

       While Sanders acknowledges the finding in Ecker, he nonetheless argues that

nothing in the record shows what evidence the state would present regarding the element

of intent. He contends that the lack of evidence and the failure to mention intent during

the plea hearing demonstrates that Sanders’s Alford plea was inaccurate. The record,

however, supports a finding that the state provided an adequate factual basis. During the

plea colloquy, the prosecutor questioned Sanders about the events of January 26, 2012,

and about the evidence the state was prepared to present at trial. The evidence included

the testimony of the victims, police officers, and representatives of the Minnesota Bureau

of Criminal Apprehension.      It also included evidence of Sanders’s criminal history

involving several burglary convictions. When the district court asked Sanders if he

understood what testimony the state would present and if he believed that there was a

substantial likelihood that a jury would find him guilty of attempted first-degree burglary,

Sanders answered in the affirmative.

       Even though Sanders was not specifically questioned about his intent to commit

attempted first-degree burglary, the record shows that he pleaded guilty to the crime

based on his admission that a substantial likelihood existed that a jury would convict him.




                                             7
Accordingly, we conclude that an adequate factual basis was established in the record to

support Sanders’s plea of guilty to attempted first-degree burglary.

       Affirmed.




                                             8